         Case 1:17-cv-02122-TSC Document 166 Filed 08/04/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 J.D., on behalf of herself and others similarly   )
 situated, et al.,                                 )
                                                   )
                         Plaintiffs,               )
                                                   )   No. 17-cv-02122-TSC
  v.                                               )
                                                   )
 ALEX M. AZAR, et al.,                             )
                                                   )
                         Defendants.               )
                                                   )

                  JOINT STIPULATION FOR STAY OF PROCEEDINGS

       The parties are still working on a way to proceed without motions practice. The parties

will provide the Court with a status update no later than Thursday, September 10, 2020, and request

that the Court stay these proceedings until that time. Defendants agree to continue to abide by the

portion of the August 12, 2019 Joint Stipulation stating that Defendants (along with their respective

successors in office, officers, agents, servants, employees, attorneys, and anyone acting in concert

with them) will continue to act in accordance with paragraph 2 of this Court’s April 16, 2018

Amended Class Certification and Preliminary Injunction Order, ECF No. 136, and will not enforce

or implement the current or any revised parental or sponsor notification policy until 45 days after

briefing is completed.

       A proposed order is attached.

August 4, 2020                                Respectfully submitted,

                                              /s/ Brigitte Amiri
                                              Brigitte Amiri*
                                              Meagan Burrows
                                              Jennifer Dalven
                                              Lindsey Kaley
                                              American Civil Liberties Union Foundation
Case 1:17-cv-02122-TSC Document 166 Filed 08/04/20 Page 2 of 4




                            125 Broad Street, 18th Floor
                            New York, NY 10004
                            Tel. (212) 549-2633
                            Fax (212) 549-2652
                            bamiri@aclu.org
                            mburrows@aclu.org
                            jdalven@aclu.org
                            lkaley@aclu.org

                            Arthur B. Spitzer (D.C. Bar No. 235960)
                            Scott Michelman (D.C. Bar No. 1006945)
                            American Civil Liberties Union Foundation
                            of the District of Columbia
                            915 15th Street NW, Second Floor
                            Washington, D.C. 20005
                            Tel. 202-457-0800
                            Fax 202-457-0805
                            aspitzer@acludc.org
                            smichelman@acludc.org

                            Daniel Mach (D.C. Bar No. 461652)
                            American Civil Liberties Union Foundation
                            915 15th Street NW
                            Washington, DC 20005
                            Tel. (202) 675-2330
                            dmach@aclu.org

                            Elizabeth Gill
                            American Civil Liberties Union Foundation of
                            Northern California, Inc.
                            39 Drumm Street
                            San Francisco, CA 94111
                            Tel. (415) 621-2493
                            Fax (415) 255-8437
                            egill@aclunc.org

                            Melissa Goodman
                            American Civil Liberties Union Foundation of
                            Southern California
                            1313 West 8th Street
                            Los Angeles, California 90017
                            Tel. (213) 977-9500
                            Fax (213) 977-5299
                            mgoodman@aclusocal.org

                            Attorneys for Plaintiffs

                               2
Case 1:17-cv-02122-TSC Document 166 Filed 08/04/20 Page 3 of 4




                            /s/ W. Daniel Shieh
                            W. Daniel Shieh
                            Christina P. Greer
                            Senior Litigation Counsel
                            Office of Immigration Litigation
                            Civil Division, U.S. Department of Justice
                            P.O. Box 878, Ben Franklin Station
                            Washington, D.C. 20044
                            Phone: (202) 598-8770
                            Fax: (202) 616-4975
                            Christina.P.Greer@usdoj.gov
                            Daniel.Shieh@usdoj.gov

                            Attorneys for Defendants

                            *Admitted pro hac vic




                               3
         Case 1:17-cv-02122-TSC Document 166 Filed 08/04/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                      By:   /s/ Brigitte Amiri
                                            Brigitte Amiri
                                            American Civil Liberties Union Foundation
                                            Attorney for Plaintiffs
          Case 1:17-cv-02122-TSC Document 166-1 Filed 08/04/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 J.D., on behalf of herself and others similarly   )
 situated, et al.,                                 )
                                                   )
                         Plaintiffs,               )
                                                   )   No. 17-cv-02122-TSC
  v.                                               )
                                                   )
 ALEX M. AZAR, et al.,                             )
                                                   )
                         Defendants.               )
                                                   )

                       [PROPOSED] ORDER ON JOINT STIPULATION

          Upon consideration of the parties’ JOINT STIPULATION, and in recognition of

Defendants’ agreement to continue to abide by Section 2 of this Court’s April 16, 2018 Amended

Class Certification and Preliminary Injunction Order, ECF No. 136, and not to enforce the

current or any revised policy referenced in the JOINT STIPULATION until 45 days after

completion of the briefing of Plaintiffs’ Motion for Preliminary Injunction, ECF No. 144, it is

hereby

          ORDERED that these proceedings will be stayed until September 10, 2020; and it is

further

          ORDERED that on or before September 10, 2020, the parties will provide the Court with

a status update as to how the litigation should proceed.



Dated: August ___, 2020                                ______________________________
                                                       Tanya S. Chutkan
                                                       United States District Judge
